Citation Nr: 1211427	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  97-06 401	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1954 to November 1958.  These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from June 1995 and August 1996 rating decisions of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In March 1999, a hearing was held before the undersigned in Washington, DC.  A transcript of this hearing is associated with the Veteran's claims file.  In September 1999, the Board reopened the claim seeking service connection for a left knee disability, and remanded the case for additional development.  In November 2002, the Board denied the Veteran's claims.  He appealed that decision to the Court.  In February 2003, the Court vacated the Board's November 2002 decision and remanded the matters on appeal for readjudication consistent with instructions outlined in a January 2003 Joint Motion for Remand (Joint Motion) by the parties.  In October 2003, the Board remanded the matters on appeal to satisfy notice requirements (in accordance with the January 2003 Joint Motion).  In February 2006, the Board denied the Veteran's claims.  He appealed that decision to the Court.  In January 2007, the Court vacated the Board's February 2006 decision and remanded the matters on appeal for readjudication consistent with the instructions outlined in a January 2007 Joint Motion by the parties.  In June 2007 (in accordance with the January 2007 Joint Motion), the Board remanded the matters on appeal for additional development.  In April 2009, the Board denied the Veteran's claim of service connection for a left knee disability, and remanded the matter of entitlement to a total disability rating based on individual unemployability (TDIU) for additional development.  He appealed the denial of service connection for a left knee disability to the Court.  In June 2010, the Court vacated the Board's April 2009 decision as to the matter of service connection for a left knee disability, and remanded that matter for readjudication consistent with the instructions outlined in a June 2010 Joint Motion for Partial Remand (Joint Motion) by the parties.  In March 2011, the Board remanded the matter of service connection for a left knee disability for additional development (in accordance with the June 2010 Joint Motion), and noted that the matter of entitlement to TDIU should be developed and readjudicated pursuant to its April 2009 remand.  The Veteran's claims file has been returned to the Board for readjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. On examination for enlistment, it was noted that the Veteran had pre-service surgery for a left knee disability; that knee mobility was good; and that there was a 3 inch [surgical] scar on the knee.

2. It is not shown that the Veteran has a current left knee disability that did not preexist his service and was incurred in or as a result of an event or injury therein.

3. It is not shown that the Veteran's preexisting left knee disability increased in severity during service (or as a result of an event or injury therein).

4. The Veteran's left knee disability is not shown to have increased in severity due to his service-connected right knee, low back, and left thigh disabilities.

2. The Veteran's service-connected disabilities, right total knee replacement with degenerative joint disease, rated 30 percent; spondylosis and degenerative joint disease of the lumbar spine, rated 20 percent; and neurological manifestations, left medial thigh, rated 10 percent, have a combined 50 percent rating, and are not shown to be of such nature and severity as to preclude him from securing or maintaining substantially gainful employment.






CONCLUSIONS OF LAW

1. Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310 (2011).

2. The schedular criteria for TDIU are not met, and TDIU is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The initial adjudication in these matters preceded the enactment of the VCAA.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that where notice was not mandated at the time of the initial agency of original jurisdiction (AOJ) decision, the AOJ did not err in not providing the notice prior to the initial adjudication; instead, the claimant had a right to timely content-complying notice and proper subsequent VA process.  August 2004, July 2007, and November 2009 letters explained the evidence necessary to substantiate the Veteran's claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the July 2007 and November 2009 letters also informed him of disability rating and effective date criteria.  Various supplemental statements of the case (SSOCs), most recently in August 2011 and in October 2011, have readjudicated the matters after the Veteran and his representative responded and further development was completed.  Consequently, he is not prejudiced by any technical notice deficiency, including in timing, that may have occurred earlier in the process, nor is it so alleged.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records (and records from Social Security Administration (SSA)) have been secured. He has also been afforded multiple VA examinations; as will be discussed in greater detail below, these examinations are adequate.  

Regarding the matter of whether there is any pertinent evidence that remains outstanding, the Board notes that neither the Veteran nor his attorney has identified any such evidence.  In October 2011, the Veteran's attorney requested that the Veteran's claims file be forwarded to the Board for further adjudication, that the Board provide written notification to him upon receipt of the claims file, and that the Board grant him 90-day stay from the date of his letter "to allow for the submission of argument on [the Veteran's] behalf" (emphasis added).  He resubmitted a copy of this letter in December 2011.  In January 2012, he repeated his request for a 90-day stay, stating that he was "in the process of obtaining additional evidence and argument on [the Veteran's] behalf" (emphasis added).  Several days later, also in January 2012, he indicated he was "obtaining additional medical evidence on [the Veteran's] behalf" (emphasis added).  In March 2012, the undersigned denied the attorney's requests for an additional 90-day extension of time, finding that he had not presented good cause for the extension.  The Veteran's attorney has objected to this denial and again requested a 90-day stay, noting that he is still in the process of "obtaining additional evidence which was not of record," and that while it is not anticipated that the entire 90-day period will be needed, he would like a 90-day stay "to allow for completion of this development without the need for further stay requests."  See March 2012 letter from Veteran's attorney.  

Upon additional consideration of the attorney's request, the Board again denies his request for an additional 90-day extension of time as he still has not presented good cause.  Under 38 C.F.R. § 20.1304(b), a request to submit additional evidence will not be accepted by the Board unless the appellant demonstrates on motion that there was good cause for the delay.  Examples of good cause include, but are not limited to, illness of the appellant or the representative which precluded action during the period; death of an individual representative; illness or incapacity of an individual representative which renders it impractical for an appellant to continue with him as representative; withdrawal of an individual representative; the discovery of evidence that was not available prior to the expiration of the period; and delay in transfer of appellate record to the Board which precluded timely action with respect to these matters.  Such motions must be in writing and include an explanation as to why the submission of additional evidence could not be accomplished in a timely manner.  In this regard, the Board notes that the attorney's initial request (dated October 27, 2011) for a 90-day stay was so that he could submit additional argument.  This request was submitted less than three weeks after the Veteran was issued an SSOC in which he and the attorney were advised that they had 30 days from the date of that letter (October 4, 2011) to "respond with additional comments or evidence."  Rather than responding with argument at that time, the attorney specifically requested that the Veteran's claims file be forwarded to the Board for further adjudication and then be granted a 90-day stay upon the Board's receipt of the claims file.  He did not explain why he could not submit additional argument within the 30-day period provided by the October 2011 SSOC.  In December 2011, the attorney indicated he was in the process of obtaining additional evidence.  In January 2012 and in March 2012, he clarified that he was seeking to obtain additional medical evidence.  However, he has yet to provide (in accordance with 38 C.F.R. § 20.1304(b)) an explanation as to why the additional evidence he seeks to develop/obtain was not available prior to the expiration of the allotted time and/or could not be accomplished in a timely manner.  Significantly, the Board notes that the Veteran's attorney has been representing the Veteran since 2006, and has represented him both before the Court and the Board (when the claims were remanded for additional development).  He should, by this time, be familiar with the matters on appeal and well aware of what additional evidence is needed to substantiate the Veteran's claims.  Any development for such additional evidence could have been accomplished while the Veteran's claims were pending before the Appeals Management Center following the Board's most recent remand in March 2011 for additional development; if there are any reasons why it could not have been accomplished during this timeframe, the attorney has not identified them.  The Board notes that more than 90 days have passed since the attorney's initial request for a 90-day extension in October 2011.  

[The Board notes incidentally that in March 2009, prior to the Board's prior decision in April 2009, the Veteran's attorney had also requested a 90-day stay because he was "in the process of getting a medical opinion to support his claim."  In the Board's April 2009 response to this request, it noted that in August 2008, the attorney had also requested a 90-day abeyance period following his receipt of the report of the Veteran's last examination.  That report was mailed to him in September 2008, and more than 6 months had passed since then.  Since his motion did not identify any reason why that period of time was insufficient, the Board determined that he had failed to show good cause, and his motion for a 90-day extension to secure, and submit, further evidence was denied.  The Board observes that given that the Veteran's attorney has allegedly been attempting to secure a medical opinion on his client's behalf since at least 2009, more than sufficient time has passed for such submission.  Accordingly, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to his claim, and will address the merits of the claims.


B. Factual Background

On the Veteran's August 1954 Coast Guard enlistment examination, it was noted that he had previously undergone removal of bone fragments from his left knee, with mobility "ok."  Clinical evaluation revealed a three-inch scar on the left knee.  In October 1954, the Veteran was seen on two occasions for a left knee strain and a contusion of the left knee, respectively.  The Veteran's STRs also document treatment for right knee problems and low back complaints.  On an August 1958 Medical Board Survey (primarily for right knee and low back problems), it was noted that the Veteran had a history of a left knee arthrotomy in 1952.  Physical examination revealed a depressed-to-absent patellar reflex on the left and an occasional clicking sensation on motion of the left knee.  X-rays showed a suggestion of the possibility of a Pellegrini-Stieda syndrome.  The August 1958 Report of Medical Survey found that the Veteran was unable to perform the duties of his rating because of right knee and lumbar spine disorders.  The STRs include a transcript of a September 1958 inquiry regarding the Veteran's disorders.  Responding to the question "Do you feel he is likely to have trouble with the left knee, the one he has been previously operated on?", a military physician responded, "He has been apparently more or less asymptomatic with the left knee since his operation which was quite a while back.  I would say that although it is always possible that he may have trouble with that knee I certainly wouldn't expect him to have as much trouble as he is having with this [right] knee."  The Veteran was also questioned with regard to his pre-service left knee injury and operation in 1952.  Responding to the question, "You haven't had any trouble with the left knee since then?", the Veteran answered, "Not that I can recall.  It has never bothered me at all."

On initial VA examination in June 1964 it was noted that the Veteran had a history of pre-service left knee surgery (cartilage removal).  He told the examiner that there had not been any trouble with the left knee in service.  On examination, there was slight crepitation on active and passive motion of the left knee.  There was full extension and flexion of the knee.  There was no relaxation of the cruciate or collateral ligaments of the knee.  The Veteran was able to squat and rise without difficulty.  On X-ray, the left knee was described as entirely negative.  The diagnoses included internal derangement, left knee, postoperative. 

A July 1964 rating decision granted the Veteran service connection for post operative residuals, internal derangement, right knee, and residual spondylosis of the lumbar spine (and denied service connection for a left knee disorder). 

On VA examination in September 1969, the diagnoses included internal derangement, both knee joints, with bilateral arthrotomies with no significant residuals found clinically at this examination. 

Private records from Dr. JR reveal that the Veteran was seen in June 1974 for evaluation of both knees.  It was noted that his symptoms appeared primarily with athletic activity.  Physical examination revealed no effusion, and full range of motion of both knees.  Ligaments were stable; quadriceps were good.  Left knee X-rays revealed a slight irregularity along the femoral condyles, compatible with old chondromalacia patella.  The diagnosis was degenerative arthritis of the knee, bilaterally.  In November 1974, the Veteran was seen for complaints of left knee pain with intermittent catching, locking and swelling.  Examination revealed minimal effusion and some medial joint line tenderness.  X-rays revealed a suggestion of a loose body in the intercondylar notch.  Arthrotomy was suggested. 

In a July 1991 letter, Dr. FCM indicated that he had been treating the Veteran since 1981 for multiple problems including a left total knee replacement in November 1989.  Included with the letter are private records of medical treatment by Dr. FCM dated from 1981.  These show that the Veteran had progressive left knee complaints in the intervening period between 1981 and 1989, and had meniscectomies of the knee in 1982 and in 1983 (the latter after a twisting injury).  During most of this time, he engaged in athletic activities (it was noted in April 1989 that he was still able to play basketball and volleyball, and in October 1989 that he was still playing volleyball). 

A June 1993 rating decision re-characterized the Veteran's service-connected right knee disorder as total knee replacement, and increased the rating to 30 percent, after the temporary total (convalescent) period expired. 

In August 1993, the Veteran submitted a statement indicating that he wished to pursue a claim of service connection for a left knee disorder on the basis that it was aggravated by his service-connected right knee disorder.  In an April 1994 letter, his private physician, Dr. NRN, stated that what was most notable from the Veteran's history was the acceleration of his back and knee problems after he had his knees replaced in 1989 and 1993 for advancing osteoarthritic degeneration.  Anything requiring back extension was painful for him, such as descending stairs and driving a stick shift car.  Prolonged standing, necessary in his job as a schoolteacher, also resulted in exacerbation of his problems.  He further noted the Veteran's service-connected right knee disability, and stated that the "arthritis and subsequent replacement of that joint have unquestionably caused progression of his arthritis in the lumbar spine as well as that he has experienced in his left knee, by altering his gait and reducing his ability to protect those other weight bearing areas."  He stated, "I do not think his claim for extension of his disability to include his back and even his left knee is at all unreasonable."

In his June 1996 claim for TDIU, the Veteran stated that he had worked as a teacher for Shenandoah County Public Schools from 1981 to December 1995, but had to stop working because of his inability to stand due to his service-connected back and right knee disabilities.

In a November 1995 letter, Dr. FCM noted that the Veteran had bilateral total knee replacements with stiffness and general erosion with pain increased with activity, particularly involving being on his feet and moving around on hard surfaces and rough terrain, which is impossible.  He then opined that the Veteran would be "unable to continue his work on his feet as a teacher and certainly should consider retirement from that position."  Dr. FCM repeated, essentially, this opinion in a June 1996 letter wherein he noted that the Veteran had bilateral problems with his knees and a problem with his low back.  He stated that the Veteran had great difficulty with extended periods on his feet, climbing and descending stairs, getting out of chairs and sofas, and walking or standing on hard floors for long periods.  He also stated that the Veteran was unemployable because of the problems with his low back and bilateral knees.

An August 1996 rating decision increased the rating for the Veteran's lumbar spine disorder to 20 percent. 

In an October 1996 statement, the Veteran asserted that his left knee condition was aggravated by his service-connected right knee and lumbar spine disorders.

In his December 1996 VA Form 9, substantive appeal, the Veteran argued that he was totally disabled and unable to work due to his service-connected disabilities.  He stated that he had been forced to take early retirement from his profession as a teacher because he could no longer sit on hard chairs or stand for extended periods due to the condition of his knees and back.  He argued that the case should be reviewed for extraschedular consideration and forwarded to the Director of Compensation and Pension.

Records from SSA, received in April 1997, show that the Veteran was awarded disability benefits in May 1996.  The Disability Determination and Transmittal Sheet indicates he was disabled from December 1995 for "Osteoarthrosis + Allied Disorders (Bilateral knee joint replacements)."  Records of medical treatment through that date and medical evidence used in reaching that decision have been obtained from SSA and are included in the claims file.  These records include copies of previously noted VA and private records (and of treatment of a shoulder disability), and do not include any medical evidence otherwise indicating that the Veteran's left knee disorder was aggravated by his service-connected right knee and lumbar spine disorders. 

On July 1997 VA examination, it was noted that the Veteran had left knee surgery in 1952, that he had another left knee operation in 1970, and that he had torn the lateral meniscus in the left knee playing soccer around 10 years ago.  He was treated by arthroscopic surgery by Dr. FCM and then saw the same physician for a total knee replacement in November 1989.  The examiner noted that the Veteran reported an injury to the left knee while playing soccer at age 50, which suggests that his knees were not particularly bothersome then and underwent a left medial meniscectomy.  The physician went on to state that "[i]t is clear that the degenerative joint disease in the left knee cannot be attributed to any condition occurring in the service, but is most likely due to his adolescent osteochondritis together with aging.  There is no suggestion in the record that the disease of his right knee aggravated the condition of his left knee."  He explained that osteochondritis is a condition which comes on in childhood or adolescence and is known to predispose individuals to degenerative joint disease.  The examiner concluded with the statement that it was his opinion that the Veteran's left knee was not being aggravated by any condition of the right knee.  Regarding the Veteran's low back, the examiner found that spondylosis was not confirmed by later X-rays, that the Veteran had a normal back examination in 1969 and in 1971, and that the Veteran had idiopathic low back pain. 

A Group Disability Insurance form completed by Dr. FCM and dated September 1997 indicates that the primary diagnosis causing the Veteran's disability was bilateral total knee replacement.  Dr. FCM noted that the Veteran was ambulatory, but that he was currently totally disabled for any occupation and would never be able to resume any work.

Knee findings on June 1998 VA examination included: well-healed surgical scars, bilaterally; bilateral crepitus; no patellar reflexes; and range of motion 10 to 80 degrees on the right, and from 5-75 degrees on the left.  Both knees were stiff, and the Veteran could not go beyond these ranges of motion without marked pain.  Back findings included: straight posture with no palpable tenderness of the spine; no paravertebral muscle spasms; range of motion of the lumbosacral spine from 0 to 80 degrees on forward flexion, backward extension to 15 degrees, left lateral flexion from 0 to 15 degrees, and rotation to 20 degrees bilaterally.  The diagnosis was degenerative arthritis of the knees, status post total knee replacement of both knees and degenerative arthritis of the lumbosacral spine.  The VA physician stated there was no reason to question the opinion of the July 1997 VA examiner. 

At the March 1999 hearing before the undersigned, the Veteran's representative clarified that the Veteran was seeking service connection for his left knee disability on a theory of aggravation (specifically, that his service-connected back and right knee disabilities aggravated the left knee disability).  The Veteran also indicated that he retired at the suggestion of Dr. FCM who told him that if he continued to keep working he would need another operation on the left knee in two to three years.  The Veteran reported that his back disability would make it difficult for him to teach from a wheelchair because he needed to get up every half-hour to prevent his back from hurting.  Responding to questions regarding his other work experience, the Veteran indicated that he had worked as a meteorologist for four years, in baking for seven years, and as an accountant during college.  He also indicated that the ongoing treatment he received for his back and knees was in the form of yearly appointments with Dr. FCM. 

In an April 1999 letter to the Veteran, Dr. FCM stated: 

It is difficult to specifically answer the question whether or not the injury to the right knee and back have caused the problem in the left knee.  It certainly is a distinct possibility that involvement of one extremity or particularly one extremity in the back would, in your case the right, put more stress on the left knee.  Certainly to what degree and how much of the actual changes would be difficult to say, but again, it is certainly a possibility if not cause and aggravation of a pre-existing condition. 

Additional medical treatment records were obtained from Dr. FCM and added to the claims file.  They contain no further comments regarding the etiology of the left knee disorder. 

On June 2000 VA examination, the examiner noted in detail all of the pertinent evidence of record before concluding that the opinions expressed by private physicians, Dr. FCM and Dr. NRN, were not supported by thorough reviews of the existing claims file.  He noted that the April 1999 statement from Dr. FCM contained the pointed statement that it was difficult to answer the question of whether the injury to the right knee caused the problem in the left knee, and that Dr.  FCM's other statements were no more than speculative in nature as they discussed a "possibility" and not a probability that the service-connected disorders had aggravated the pre-existing left knee condition.  The examiner also found the statement by Dr. NRN to be non-factual and merely speculative.  He indicated that neither of the private physician's opinions was based on available medical records and that neither physician had the benefit of reviewing the entire essential medical record prior to rendering their declarative, if not speculative opinions.  The examiner concluded that the Veteran's lumbar spine condition was asymptomatic and found, therefore, that it was a moot point to raise the issue as to whether this had contributed to the degenerative osteoarthritis of either knee joint.  The examiner also opined that as arthritis of the left knee was manifested prior to that on the right, it was not possible for the right knee arthritis to have caused the arthritis in the left knee.  He concluded that, "Historically, medically, and chronologically, there is absolutely no causal concatenation between the service-connected right knee condition and the left knee condition." 

In an October 2004 statement, the Veteran indicated that all his recent treatment had been at the Martinsburg VA Medical Center, and that there were no additional private treatment records to obtain. 

VA outpatient treatment records from January 2004 to March 2005 note the Veteran's ongoing treatment for various disabilities, including of the back and knees.

VA outpatient treatment records from May 2005 to August 2008 note the Veteran's ongoing treatment for various disabilities, including of the back and knees.  In June 2005, the Veteran reported that he remained active by playing volleyball and being a dance instructor.  In January 2006, the Veteran reported that he was feeling well and doing a lot of physical therapy on his own.  He danced every day of the week and lifted weights.  On physical examination, he was able to rise from a sitting position without any assistance and walk without the use of any instrument.  His gait was balanced, normal-based, and smooth.  In June 2006, the Veteran presented for follow-up treatment of his bilateral knee replacements, conducted in 1993 and 1999 for the right and left knees, respectively.  He denied having any problems with his left knee at that time, but complained of intermittent pain in his right knee.  No instability was noted and the Veteran reported that he was "very physically fit" and worked out daily at home and lifted weights at the gym several times a week.  In July 2006, the Veteran was described as "in great shape," except that six weeks earlier he had suddenly developed left shoulder pain after dancing.  In April 2007, the Veteran complained of bilateral knee pain for two to three days. He denied any giving way, trauma, swelling, or redness.  Knee pain was assessed.  In September 2007, he complained of back pain with radiation, but denied stiffness, numbness, incontinence, difficulty urinating, or weakness.  He was prescribed pain medication and back exercises.  In December 2007, on VA orthopedic surgical consultation, the Veteran complained of pain and swelling in his right knee for three days.  He denied any associated functional problems, and was able to ambulate without the aid of any assistive devices.  He had almost full range of motion with about baseline of 10 degrees of flexion contracture, with no pain on motion.  Mild effusion was noted in the right knee. The right knee was aspirated and there were no signs of infection. 

By rating decision in March 2005, the RO granted a separate 10 percent rating for neurological manifestations of the medial left thigh.  Effective May 26, 2004, the Veteran's combined service connected disability rating is 50 percent. 

In the January 2007 Joint Motion, the parties agreed that the medical evidence of record showed that the Veteran's lumbar spine disorder had worsened since the June 2000 VA examination.  Furthermore, by rating decision in March 2005, the RO had granted service connection for neurologic manifestations of the left thigh secondary to the service- connected lumbar spine disorder.  Therefore, an additional VA examination was warranted to determine the etiology of the Veteran's left knee disorder. 

On April 2008 VA examination, the Veteran reported that while in service, he injured his left knee at the same as his August 1958 right knee softball injury.  He stated that although he did not seek treatment for it at that time, he later had a procedure done to his left knee prior to discharge.  Specifically, he had a lateral incision and debridement.  The examiner stated he could not find any evidence of this in the Veteran's records, but the Veteran reported that this procedure was not done at a military hospital even though he was still on active duty.  The examiner then stated that by the time of the Veteran's separation from service, he had had both knees operated on.  The Veteran reported persistent problems with his knees, including the left knee, and stated that he just did not complain about them.  He still experienced pain with walking and did not do any physical activity anymore.  After a physical examination, the examiner stated: 

[I]t is my opinion by the evidence that we have which is limited at that period of time, that the patient's left knee was certainly injured while in the service and was actually treated while he was still on active duty although I do not think he was treated in a Veterans Administration or Army or Coast Guard facility.  The natural progression of meniscal debridement (which was performed on his knee from what I can determine from the history and the incision site) is that they do lead to arthritis and they will need eventually a total knee arthroplasty.

In a May 2008 addendum opinion, the April 2008 VA examiner opined that the Veteran's left knee disability was "not caused or chronically worsened" by his service-connected low back disability.  He explained that there was "no outcome data in the literature stating that a lumbar spine disorder, especially one without any significant neurologic involvement as in this particular case, would have any effect on conditions which reflect either the right or the left knee."  He did, however, continue to feel that the left knee disability was service-connected "from the facts of the history that [he] got," which was that he injured his left knee in August 1954 and had an operation on it while he was in service.  He "did not believe it ha[d] anything to do with a spine disorder or his right knee disorder.  The examiner further opined that the Veteran's "service-connected injuries to the right knee, lumbar spine and left knee, not to the left thigh," impact his ability to work a full-duty position.  He noted, however, that the Veteran would be able to work sedentary duty in his present state; that included lifting and carrying 10-15 pounds, unrestricted sitting, occasional standing, and occasional walking.
In June 2008, the Veteran was afforded another VA examination to determine whether his left knee disability was related to his service-connected lumbar spine disability.  During the examination, the Veteran reported to the examiner that he injured both knees during boot camp, and that he had been previously service-connected for the left knee but "it was taken away."  He also stated that although he experiences bilateral knee pain, he did not let the pain stop his activity.  Instead, he pushed through the pain to do the activities that he must do, such as walking, running and dancing.  On physical examination, the Veteran's gait was antalgic.  Active range of motion of the left knee was from 0 degrees of extension to 75 degrees of flexion with pain.  Active range of motion of the right knee was from +5 degrees of extension to 65 degrees of flexion with pain.  Crepitation was noted in both knees. No instability was noted in either knee.  The diagnosis was bilateral total knee replacement with pain.  The examiner also noted the Veteran's complaints of left thigh numbness, which had remained stable over the past four years.  The Veteran described the numbness as a burning pain, like a sunburn, on his inner thigh.  The examiner noted that there was no muscle atrophy or impairment of any joint function associated with this numbness.  There was neuritis and neuralgia, but no paralysis.  The diagnosis was radiculopathy of the left lower extremity secondary to spinal stenosis.  The examiner opined that this disability did not affect the Veteran's usual daily activities, and noted that he was able to stand for 15-30 minutes and walk more than a quarter mile but less than one mile.  The examiner also noted the Veteran's complaints of constant back pain, and stated that because of the daily back pain he could only dance for an hour or less.  He gave up running, horseback riding, volleyball and gardening years ago because of the back pain.  After reviewing the claims file (which included the Veteran's STRs and the private medical opinions already of record), the examiner opined that the Veteran's degenerative joint disease of the left knee, which resulted in a left knee arthroplasty, was "not caused by or the result of" his service-connected low back disorder.  In support, she noted that her opinion was consistent with those offered by the previous VA examiners (as noted above), all of whom had also reviewed the Veteran's claims file in detail, and stated that the private medical opinions offered in support of the Veteran's claim had been offered without review of his claims file. 

In a September 2008 letter addressed from the office of the Veteran's private treating neurologist, Dr. CS, to his treating physician, it states that Dr. CS felt the Veteran was disabled due to "his history of possible spinal cord injury in the past and degenerative spondylolisthesis," as increased activities would re-aggravate his back pain.  Dr. CS advised the Veteran not to proceed with any activities that would increase his symptoms.  In an October 2008 note, Dr. CS stated that the Veteran was permanently disabled and unable to work "due to history of spinal cord injury and severe back arthritis."

On February 2010 VA examination, the examiner noted that the Veteran's service-connected right knee disability and low back disability cause him to experience pain every day such that even though he can do all of his activities, he can only do it in short spurts.  He then rests up until he can get up and do some more.  An example provided was his love for dancing; he dances for one hour until the pain starts to interfere.  He refuses to allow the pain stop him from doing what he loves to do; he just does not do these activities for as long or as often.  After a physical examination, the examiner opined, "Veteran is unemployable because his vocation is teaching and he is unable to stand for any length of time to teach nor is he able to sit comfortably for any period of time that is required for this vocation.  He is in constant pain and this affects his ability to work.  He cannot walk the distance necessary in a work setting."

In May 2010, the Veteran's claims file was returned to the February 2010 VA examiner for an addendum opinion as he did not specifically identify which of the Veteran's service-connected disabilities rendered him unemployable, if any.  On additional review of the file, including his prior examination report, the examiner noted that the Veteran reported great difficulty climbing stairs because he could not bend his knees far enough and had to waddle side-to-side to climb from one step to another.  His low back disability caused him to experience constant back pain with chronic numbness and burning sensations down the left leg.  And neurological manifestations in his medial left thigh caused him to experience numbness and dysesthesias.  These disabilities, the examiner stated, made it difficult for the Veteran to perform as a teacher and precluded similar types of employment that involved standing for extended periods of time and required him to move to various classrooms.  However, it was also his opinion that a job that would allow the Veteran to sit for most of the day and stretch as needed, and not require movement within a building or steps, would be feasible.  

In the June 2010 Joint Motion, the parties agreed that in light of STRs showing that the Veteran had been treated for complaints related to the left knee in service, consideration should be given as to whether he had acquired in service a chronic left knee disability that was separate and distinct from the left knee disability that preexisted his service.  In June 2011, the Veteran was afforded a VA examination to address this specific question.  The examiner stated:

[The Veteran] has a long and complex history of problems with both knees.  His records indicate that he had a left knee injury suffered in high school as an adolescent before he entered the coast guard.  One medical record from 1961 states that the left knee problem was a result of a high school football injury, however an interview with [the Veteran] on 4 September 1958 he states he injured it at a YMCA pool.  Today he clearly recalls the injury being at a YMCA pool.  Regardless it is clear this injury preceded his military service.  He had a left knee arthrotomy in 1952 for osteochondritis dessicans with good result.  While in coast guard boot camp he suffered a right knee injury in 1958 while playing a softball game and underwent a right knee arthrotomy of this right knee in 1961 and had a 3 day hospitalization for right knee pain in 1963.

As far as complaints of left knee problems during military service there is a left knee "contusion" in October 14th 1954 for which he was excused from exercise for 1 week, and a left knee strain on October 8th 1954 treated with heat and and [sic] ace bandage.

The next instance of a left knee abnormality is 1974 when he was diagnosed with bilateral osteoarthritis of the knees, right greater than left.  9 years later, in 1983, the veteran had arthroscopic debridement of the left knee, and again in 1984 he had arthroscopic debridement and meniscectomy.  Around that time he had suffered an injury to the left knee during a soccer game.  He went on in 1989 to have left knee replacement, and again another left knee replacement in 1999.  

(a) My diagnosis for the veteran's current left knee disability is status post total left knee replacement due to osteochondritis dessicans and due to degenerative joint disease of the left knee.

(b) The left knee oosteochondritis dessicans clearly pre-dated military service.  Degenerative joint disease was diagnosed after military service, and obviously his knee replacement surgeries were after military service.

(c) The left knee osteochondritis is less likely as not permanently aggravated by military service.  The rationale is there is no convincing evidence to support a permanent aggravation of left knee condition.  The veteran has documentation of treatment for a left knee contusion and a left knee strain, both of which are minor conditions not expected to result in permanent consequences.  Further support is the lack of problems with the left knee until 1974.

(d) The veteran's degenerative joint disease of the left knee, resulting in eventual total knee replacement, is less likely as not related [to] his complaints and treatment for left knee strain and contusion in military service.  As stated previously, the left knee strain and contusion were minor events not expected to result in permanent knee problems.  Also, the patient underwent meniscectomy after [an] injury from a soccer game in 1984.  Having meniscectomy performed commonly results in significant progression of degenerative joint disease, frequently eventually necessitating total knee replacement.  This is a far more plausible explanation.  My opinion is in agreement with previous opinions rendered by [Dr. A.], [Ms. M.], [Dr. W.], and [Dr. C.].

The June 2011 VA examiner did not provide an opinion as to the Veteran's employability, except to note that the Veteran reported he had been advised to stop teaching because he could not stand for prolonged periods of time due to his knees.  [Notably, the June 2011 VA examiner was not asked to provide an opinion as to the Veteran's employability.]

C. Legal Criteria and Analysis

Left knee disability

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (including arthritis) may be presumptively service connected if manifested to a compensable degree in the first postservice year.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) Competent evidence (a medical diagnosis) of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either (a) caused or (aggravated) by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to implement the Allen decision.  The revised 38 C.F.R. § 3.310 institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In essence, it provides that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after aggravation occurred.  As the Veteran's claim was pending prior to the effective date of the revised 38 C.F.R. § 3.310, the Board will consider the version in effect prior to October 10, 2006, as it is more favorable to the claimant.  See Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Veteran presents alternate theories of entitlement for the benefit sought (i.e., service connection for a left knee disability).  First, it has been argued that consideration should be given as to whether he has a left knee disability that did not preexist his service and was incurred in service and/or is related to the treatment he received therein for a left knee contusion and/or left knee strain.  See Veteran's February 2010 brief to the Court.  The only competent (medical) evidence of record that addresses this question is the report of the June 2011 VA examination wherein the examiner opined that the diagnosis for the Veteran's current left knee disabilities was: status post total left knee replacement due to osteochondritis dessicans and due to degenerative joint disease of the left knee.  Of these disabilities, only the degenerative joint disease (and knee replacement surgeries) did not preexist his service.  The examiner opined further that the degenerative joint disease, which resulted in a total knee replacement, was "less likely as not" related to the Veteran's service, to include his treatment for left knee complaints therein.  He explained that left knee strains and contusions were minor events not expected to result in permanent knee problems.  He further noted that in 1984, after service, the Veteran underwent a meniscectomy following a soccer-related injury, and stated that this procedure commonly results in significant progression of degenerative joint disease and frequently results in an eventual need for a total knee replacement.

The Board acknowledges that in April 2008, a VA examiner opined that the Veteran's left knee disability was related to his service.  However, it is significant to observe that this opinion was based entirely on history provided by the Veteran.  In LeShore v. Brown, 8 Vet. App. 405 (1995), the Court held that a medical opinion base solely upon an unsubstantiated history as related by a veteran is not accepted as probative medical evidence.  The Board has reviewed the history that was provided by the Veteran to the examiner, as it is detailed in the VA examination report, and notes that it is fraught with inaccuracies.  Specifically, the Veteran reported to the examiner that he injured his left knee in service and thereafter underwent a lateral incision and debridement of that same knee prior to his separation from service.  Although the examiner could not find any corroborative documentation of this in the record, he nonetheless accepted the Veteran's history as credible, and based upon such testimony, stated, ". . . [T]he patient's left knee was certainly injured while in the service and was actually treated while he was still on active duty . . . The natural progression of meniscal debridement (which was performed on his knee from what I can determine from the history and the incision site) is that they do lead to arthritis and they will need eventually a total knee arthroplasty."  In a May 2008 addendum opinion, the examiner repeated his opinion that the Veteran's left knee disability was related to his service, and stated that, "from the facts of the history that [he] got," the Veteran injured his left knee in August 1954 and had an operation on it while he was in service.  However, the evidence of record unequivocally shows that the Veteran's left knee surgery was conducted prior to his service, and not in service.  Even if the Veteran did injure his left knee at the time of his right knee injury, but simply did not seek treatment for such, it would not alter the fact that the meniscal debridement took place prior to service.  The Court has routinely held that medical opinions, which are based on an inaccurate history provided by the Veteran, cannot have any significant probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); see also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (The Board may reject a medical opinion/finding that is based on facts provided by the Veteran which have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran which formed the basis for the opinion).

Based on the foregoing, the Board finds that the record does not reasonably support that the Veteran has a current left knee disability that did not preexist his service and is directly related to his service.  As there is also no competent evidence that the degenerative joint disease was manifested in the first postservice year, there is also no basis for considering (and applying) the 38 U.S.C.A. § 1112 chronic disease presumptions (for arthritis).  Notably, on initial VA examination in 1964, which was conducted almost six years after his separation from service, an X-ray of the Veteran's left knee was described as entirely negative.  At that time (and at the time of a September 1969 VA examination), the only diagnosis for the Veteran's left knee was postoperative internal derangement.  Degenerative joint disease in the left knee was not clinically diagnosed until June 1974.  See private treatment records from Dr. JR.

Regarding the Veteran's left knee osteochondritis dessicans, this disability was noted at the time of his examination for enlistment.  The pre-existence of the disability precludes consideration of whether it was incurred in service.  Consequently, to establish service connection for this left knee disability, the Veteran must establish that it was aggravated by his service and/or by a service-connected disability.  

To establish aggravation by service the Veteran must show that his left knee disability increased in severity, beyond natural progression, during/or as a result of his service.  See 38 C.F.R. § 3.306(b); Wagner, 370 F.3d at 1096.  Whether a disability increased in severity is determined by reviewing the evidence regarding the state of the disability before, during, and after active duty service.  In large measure the significance of the various findings (i.e., whether they reflect a permanent increase in the level of severity/underlying pathology of the disability or merely reflect an acute exacerbation) is a medical question.  Here, not only is there no medical evidence during service showing an increase in severity of the Veteran's left knee disability, but there is also no competent postservice (medical) evidence suggesting that the Veteran's preexisting left knee disability increased in severity during, or as a result of, his service.  

In particular, the evidence shows that when the Veteran was examined for enlistment, the preexisting postoperative left knee disability was essentially asymptomatic; mobility was normal, and a non-disqualifying 3-inch scar was noted.  The left knee remained essentially asymptomatic throughout service, except for treatment of a left knee contusion and left knee strain in October 1954.  In June 2011, a VA examiner opined that it was "less likely as not" that the Veteran's preexisting left knee disability had been permanently aggravated by his service, to include his treatment for a left knee contusion and left knee strain therein.  He explained that these were "minor conditions not expected to result in permanent consequences," and observed that there was no clinically documented evidence that the Veteran had any further problems with his left knee until 1974.  The Board further observes that during a September 1958 (pre-discharge) inquiry regarding the Veteran's disabilities, a military physician noted that the Veteran had been "more or less asymptomatic with the left knee since his operation which was quite a while back."  The Veteran was also questioned about his left knee during this inquiry and indicated that he had not had any problems with the left knee in service.  On June 1964 VA examination, he indicated the same; examination of the left knee at that time revealed no abnormality other than slight crepitation on motion, and X-rays were normal.  Thus, based on manifestations prior to, during, and subsequent to service, the Board finds that no increase in the Veteran's preexisting left knee disability was shown, and service connection for such disability on the basis that it was aggravated by service is not warranted.  Notably, there is no other competent (medical) evidence of record to refute the opinion of the June 2011 VA examiner.  

As for the question of whether the Veteran's preexisting left knee disability was aggravated by a service-connected disability, it is noteworthy that the Veteran's service-connected disabilities are: a right total knee replacement; spondylosis, lumbar spine; and neurological manifestations in the medial left thigh associated with the service-connected low back disability.  The Veteran's earliest clinically documented postservice left knee problems were in 1974, when it was noted that his symptoms appeared primarily with athletic activity.  Degenerative changes in the knee were noted by X-ray in June 1974, and problems with catching, locking, and swelling, and findings of effusion and tenderness were noted in November 1974.  The disability has progressively worsened since then, ultimately requiring a total knee replacement.  Significantly, postservice treatment records reflect that throughout the postservice period of time, and almost until the Veteran underwent the total knee replacement, he continued to engage in athletic activities, including soccer (until age 50), basketball, volleyball, and dancing, and had documented left knee injury, and two meniscectomies during that interval.  Thus, the remaining question before the Board is whether any identifiable portion of his left knee disability was at least as likely as not caused or aggravated by his service-connected right knee, left thigh, and/or low back disabilities.

The record includes both medical evidence that tends to support the Veteran's claim that his left knee disability has been aggravated by his service-connected disabilities, and medical evidence that is against such claim.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The evidence that tends to support the Veteran's claim consists of letters from his former and current physicians, Dr. NRN and Dr. FCM.  In an April 1994 letter, Dr. NRN stated that the arthritis and replacement of the Veteran's right knee joint had "unquestionably caused progression" of his left knee arthritis.  The Board notes, however, that Dr. NRN treated the Veteran on only two occasions, once in 1993 and once in 1994.  Furthermore, as he only notes left knee problems from 1989 and does not comment on the effect of intercurrent injuries and the Veteran's athletic activities on his left knee disability, it is unclear whether he had access to or was familiar with the Veteran's entire medical background when he provided the opinion that there was a causal relationship between the Veteran's right knee disability and the progression of his left knee disability.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008), the Court held that while claims file review is not required for a medical opinion to have probative value, it must be clear from the record that the opinion provider "was informed of the relevant facts" in rendering a medical opinion. See also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (a physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion).

In an April 1999 letter, Dr. FCM stated, essentially, that it was "a possibility" that the Veteran's right knee and back disabilities had put more stress on his left knee, and thus caused and aggravated the preexisting disability.  As the Veteran's treating physician for his bilateral knee problems since 1981, Dr. FCM's statements carry more weight than those of Dr. NRN.  However, he has not provided a very strong statement as to the possible contributory impact of a service-connected disorder on the Veteran's non-service-connected left knee disability.  In fact, he has phrased his opinion entirely in speculative terms (i.e., possible), and has not commented as to what degree of disability might be possibly due to aggravation from service-connected disabilities versus non-service-connected factors.  In Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Court held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  

The evidence against the Veteran's claims consists of opinions from various VA examinations/opinion providers.  In July 1997, a VA examiner discussed the Veteran's left knee condition since its inception prior to service as well as the Veteran's right knee and lumbar spine disorders since their incurrence during service.  Following a review of the claims file and examination of the Veteran, he provided the opinions that "[t]here is no suggestion in the record that the disease of his right knee aggravated the condition of the left knee" and that "the veteran's left knee is not being aggravated by any condition of the right knee."  He further opined that the Veteran's current left knee disability was the result of his adolescent osteochondritis together with aging, explaining that the former condition was known to predispose individuals to degenerative joint disease.  A VA physician who performed the June 1998 examination essentially agreed with this opinion.  Also significant are the findings and medical conclusions by the VA physician who performed the June 2000 VA examination.  Before reaching his conclusions, this examiner noted in detail all of the pertinent evidence of record regarding both knees and the lumbar spine, and specifically addressed all pertinent opinions expressed by the Veteran's private and VA physicians.  Following thorough consideration of the evidence of record, and critical assessment of deficiencies in the opinions provided by the private physicians, the VA examiner concluded, unequivocally, that the Veteran's asymptomatic lumbar spine had no impact on his left knee disability and that the service-connected right knee disability had not caused or aggravated the left knee disability.  Particularly significant are the findings and medical conclusions by the VA physician who performed the June 2008 VA examination.  The June 2008 VA examiner noted the medical evidence of record which shows that the Veteran's lumbar spine disability had worsened since the June 2000 VA examination, and noted that the Veteran was also now service-connected for neurological manifestations of the left thigh secondary to the service-connected lumbar spine disability.  After examining the Veteran's low back and right knee, and reviewing the Veteran's claims file, the VA examiner opined that the Veteran's left knee disability was not caused by or the result of his service-connected low back disability.

In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, the Board places greater weight on the opinions by the July 1997, June 1998, June 2000, and June 2008 VA examiners, as they were provided by physicians who by virtue of specialized training and experience are eminently qualified to offer this opinion); contain a complete description of the disability on appeal; includes rationale for the opinions provided; and are based on a more accurate and complete factual background.

Regarding the Veteran's own assertions that his current left knee disability is related to his service, was aggravated by his service, and/or was aggravated by his service-connected disabilities, the Board finds that they are not competent evidence.  While he may be competent to describe the symptoms he experiences, as a layperson, he lacks the training to opine regarding medical etiology.  Whether a disability was caused by or aggravated by remote events in service and/or whether one disability causes or permanently aggravates another are ultimately medical questions not capable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F. 3d. 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a left knee disability.  Accordingly, it must be denied.

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

In Floyd v. Brown, 9 Vet. App. 95 (1996), the Court held that the Board may not assign an extraschedular disability rating under 38 C.F.R. § 3.321(b)(1) in the first instance because 38 C.F.R. § 3.321(b)(1) establishes a specific procedure requiring all claims under that provision to be referred to the Under Secretary for Benefits or the Director of VA's Compensation and Pension Service for initial decision.  However, the Court held that the Board may be required to consider the applicability of 38 C.F.R. § 3.321(b)(1) when the issue has been raised before the Board.

The Veteran's service-connected disabilities and respective ratings are: right total knee replacement with degenerative joint disease, rated 30 percent; spondylosis and degenerative joint disease of the lumbar spine, rated 20 percent; and neurological manifestations, left medial thigh, rated 10 percent.  The combined rating for these disabilities is 50 percent.  38 C.F.R. § 4.25.  Thus, the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are not met.

Hence, the Board will now consider whether the Veteran is entitled to consideration for extraschedular rating under 38 C.F.R. § 4.16(b).  The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  A claim for TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU rating because of "subjective" factors that the "objective" rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-35 (1994).

The Board finds that the evidence fails to show that the Veteran's service-connected disabilities are so exceptional or unusual as to warrant referral to the Under Secretary for Benefits or the Director of VA's Compensation and Pension Service for extraschedular consideration.  First, apart from those periods of time when the Veteran has been assigned a temporary total (100 percent) convalescent rating for surgeries related to his service-connected disabilities, the record does not show frequent periods of hospitalizations or any inpatient treatment for his service-connected disabilities.  Second, the evidence does not support a finding that the Veteran is demonstrably unable to obtain or maintain employment due to his service-connected disabilities.  The Board has carefully considered the statements from Dr. FCM indicating that the Veteran is unemployable because his bilateral knee and/or low back disabilities cause him difficulty with climbing, descending stairs, getting out of chairs, spending a great deal of time on his feet, and walking on hard floors.  See November 1995 letter and September 1997 Group Disability Insurance form.  The Board has also weighed evidence from SSA relating to disability due to the Veteran's bilateral knee problems.  The Board notes that both Dr. FCM and the SSA disability determination sheet list service-connected and non-service-connected disabilities when they identify conditions contributing to the Veteran's inability to work.  Thus, while Dr. FCM and the SSA disability determination suggest that the Veteran's service-connected disabilities in addition to his nonservice-connected disabilities render him incapable of employment, such evidence does not show that his service-connected disabilities by themselves would prevent him from obtaining and maintaining any gainful employment.

The Board has also considered other favorable evidence in the record; these include September and October 2008 letters from the Veteran's private neurologist, Dr. CS, who states that the Veteran is permanently disabled from his low back disability (and should avoid increased activities to avoid aggravation of his back pain), and statements from the Veteran to the effect that he retired from teaching because he had problems with standing, walking, and sitting for long periods of time as a result of his service-connected disabilities.  While such evidence suggests that the Veteran has difficulty with mobility and sedentary activities, it is significant to note that even after the Veteran retired in December 1995, he continued to remain physically active.  May 2005 to August 2008 VA treatment records show that he initially remained active by playing volleyball and being a dance instructor (see June 2005 treatment record).  Thereafter, he continued to do physical therapy, dance (up to an hour) every day of the week, and lift weights (see January 2006 & June 2008 VA treatment records).

Notably, the Veteran was recently examined in February 2010 to determine whether he is unemployable as a result of his service-connected disabilities.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (where an appellant presents evidence of unemployability, VA has a duty to supplement the record by obtaining an examination which includes an opinion as to what effect the appellant's service-connected disability has on his ability to work).  Although the examiner initially opined that the Veteran was generally unemployable because his vocation was teaching and he was unable to stand or sit comfortably for any length of time, or walk the necessary distances in a work setting, in an May 2010 addendum opinion (upon request to identify specifically which of the Veteran's service-connected rendered him unemployable), he amended his opinion and stated that the Veteran's service-connected disabilities would make it difficult for him to continue as a teacher (and in other similar employment), but that a job that would allow for him to sit for most of the day and stretch as needed, and not require movement within a building or steps, would be feasible.  This opinion is shared by April 2008 and June 2008 VA examiners.  Specifically, in May 2008, the April 2008 VA examiner stated that while the Veteran's service-connected disabilities impacted his ability to work a full-duty position, he would still be able to work a more sedentary type of job.  The June 2008 VA examiner also noted that while the Veteran's knee, low back, and left thigh numbness disabilities had impacted his activities such that he had to cut back or limit them, as needed, he was still able to stand for 15-30 minutes and walk a fair distance.  

The fact that the Veteran is unemployed does not support the conclusion that the Veteran is unemployable due to his service-connected disabilities alone.  The fact that he was no longer able to maintain his last employment also does not establish that he is unemployable.  See Van Hoose, 4 Vet. App. at 363.  The evidence, as described and discussed above, clearly shows that the Veteran is able to maintain some level of physical activity.  Notably, he has experience in banking, meteorology and accounting, and the factual evidence does not reflect or suggest that employment in these fields would be precluded by his service-connected disabilities.

For the reasons noted above, the evidence does not support a finding that the Veteran is unemployable because of his service-connected disabilities, alone.  Accordingly, the preponderance of the evidence is against his claim for TDIU.









ORDER

Service connection for a left knee disability is denied.

Entitlement to a TDIU rating is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


